                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

WHITNEY O’TOOLE,                                       )
                                                       )
                               Plaintiff,              )
                                                       )        JUDGMENT IN A
v.                                                     )        CIVIL CASE
                                                       )        CASE NO. 5:21-CV-136-D
SCOTT SABATINO, LAURABETH                              )
BLALOCK, MELISSA WILLIAMS, and                         )
AMBER BELL,                                            )
                                                       )
                               Defendant.              )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendants' motion
to dismiss [D.E. 11] and DISMISSES plaintiff's complaint WITH PREJUDICE.



This Judgment Filed and Entered on June 15, 2021, and Copies To:
Walter A. Schmidlin, III                                        (via CM/ECF electronic notification)
Dan McCord Hartzog, Jr.                                         (via CM/ECF electronic notification)




DATE:                                                  PETER A. MOORE, JR., CLERK
June 15, 2021                                          (By) /s/ Nicole Sellers
                                                                Deputy Clerk




            Case 5:21-cv-00136-D Document 16 Filed 06/15/21 Page 1 of 1
